Citation Nr: 0215225	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  94-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Esq.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from November 1961 to 
August 1962 and from June 1963 to June 1965.  It also appears 
that he had active duty for training from May 1961 to 
November 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for low back disability.

In March 1996, the Board denied entitlement to service 
connection for a lower back disability and a disability 
manifested by dizziness, and remanded the issue of 
entitlement to a compensable rating for residuals of fracture 
of the left fifth metatarsal.  In September 1998, the Board's 
decision, insofar as it pertained to the issues of 
entitlement to service connection for a back disorder and a 
disorder manifested by dizziness, was vacated and remanded by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  In April 1999, the Board remanded those claims to 
the RO.  In a June 1999 rating decision, the RO granted 
entitlement to service connection for positional vertigo with 
a history of head injury.

In a September 1996 decision which the veteran did not appeal 
to the Court, the Board denied entitlement to a compensable 
rating for residuals of fracture of the left fifth 
metatarsal.

In July 2000, the claim for service connection for a low back 
disorder was remanded again by the Board to the RO for 
another VA orthopedic examination and readjudication of the 
claim after consideration of the veteran's full medical 
history, including specifically, his service medical records.  
The RO has now returned the case to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability from a low back 
disorder diagnosed as degenerative disc disease of the 
lumbosacral spine with spinal stenosis and radicular 
symptoms; the disorder is not related to any disease or 
injury present during his active military service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002)); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for a 
low back disorder diagnosed as degenerative disc disease of 
the lumbosacral spine with spinal stenosis and radicular 
symptoms with nerve root involvement.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

The veteran contends that he has current disability from a 
back disorder which he incurred during his active military 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service and/or active duty for training.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ § 3.6, 3.303 (2001).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) competent evidence that the veteran suffered 
an event, injury or disease in service; and (3) competent 
evidence that the claimed disability or symptoms is 
associated with the established event, injury or disease in 
service or another service-connected disability.

In order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be an in-service occurrence or there must be 
evidence of  a nexus or connection between the current 
disability and the in-service precipitating disease, injury, 
or event.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

It is clear from a review of the record that the veteran had 
complaints of and treatment for back pain during military 
service.  In 1961, he was seen on many occasions for a number 
of complaints including back pain.  There was no report of 
injury or diagnosis concerning the low back complaints.  In a 
clinical record dated in October 1961, it was stated that the 
veteran had numerous complaints of aches and pains, but 
nothing that made any sense.  On separation examination in 
October 1961, the veteran completed a report of medical 
history wherein it was indicated that his back hurt at times 
and he had lumbar pain on motion.  Clinical evaluation of the 
back was normal.  On a separation examination in May 1962, 
the veteran again reported that his back gave him trouble 
some time.  Clinical evaluation of the spine was normal.  

When he was examined in April 1963, the veteran described his 
health as good.  He reported no complaints concerning his 
back.  An examiner indicated that the veteran's spine and 
musculoskeletal systems were clinically normal.  The veteran 
had subsequent complaints of back pain during his service 
which were diagnosed as suspected encephalitis and acute 
prostatitis.  In August 1964, he reported still having pain 
in his back and he was put on a profile with no heavy 
lifting.  He was admitted to the hospital in September 1964 
when acute prostatitis was diagnosed.  In March 1965, he 
again reported back pain and it was stated that he did not 
know how he did it.  Heat was prescribed.  On medical 
examination in April 1965 for release from active duty, the 
veteran reported he was in good health.  He denied a history 
of arthritis and rheumatism.  An examiner reported that the 
veteran's spine and musculoskeletal systems were clinically 
normal.

The veteran first filed a claim for service connection for a 
low back disorder in January 1994.  At that time, he claimed 
that his back disorder resulted from a fall injury in May 
1961 which required hospitalization at Fort Jackson, South 
Carolina, in May 1961.  The claimed injury is not documented 
in the veteran's service medical records.

The earliest post-service record of treatment for a back 
disorder that is contained in the claims folder was generated 
in April 1993.  At that time, an examiner noted an impression 
of lower back pain after an employment related accident two 
years before.

In September 1993, the veteran gave a history of more that 
one year of low back pain and right lower extremity pain, as 
well as an unspecified injury while serving in the Army.  The 
examiner noted that the veteran worked as a heavy laborer.  
The noted impression was degenerative disc disease at the 
levels of the fourth and fifth lumbar vertebrae (L4-5) and 
the fifth lumbar and first sacral vertebrae (L5-S1).

A computed tomography (CT) scan done at a VA medical center 
in January 1994 resulted in an impression of moderately 
advanced degenerative changes in the lower lumbar spine with 
moderately severe spinal stenosis at L3-4 and L4-5.

In a letter dated in March 1994, the veteran's private 
physician noted that the veteran had been engaged in heavy 
labor his entire life.  His degenerative disc disease, even 
after surgery, would probably preclude any labor intensive 
employment.  In a letter dated in May 1994, the same 
physician reported that he assumed that the veteran's 
degenerative disc disease had a gradual onset and ". . . may 
well initially relate to the injury he incurred in the 
army."  The cause of the disease, according to the 
physician, was a combination of the normal aging process and 
". . . exacerbated by his service connected injury and his 
employment over the years."

A radiological study conducted in October 1995 as part of a 
VA general medical examination showed degenerative changes at 
L3-4 and L4-5.  The examination report does not contain any 
reference to a disease or injury incurred during the 
veteran's active military service.  

In this case, it is clear that the veteran has current 
disability from a low back disorder.  He was diagnosed to 
have severe degenerative disc disease of the lumbar spine 
with spinal stenosis as early as 1993.  The most recent 
diagnosis of the back disorder contained in the record, made 
after a VA examination in August 2000, is degenerative disc 
disease of the lumbar spine with radicular symptoms 
indicative of nerve root involvement.

Therefore, the question to be resolved is whether the 
veteran's current disability from degenerative disc disease 
is related to a disease or injury he incurred during his 
active military service.  After a thorough review of the 
entire record, the Board concludes it is not.

The VA physician who examined the veteran in August 2000 
reviewed the veteran's claims file and noted that the veteran 
had documented evidence of degenerative disc disease of the 
back dating back to the early 1990s.  According to the 
doctor, there is a lack of documented, objective evidence of 
back pathology during the period from 1965 to 1990.  Such an 
assessment is consistent with the evidence of record.  Based 
on the lack of evidence of clinical findings of back 
pathology in the early years following the veteran's 
discharge from service, the physician suggested that the 
veteran's activities following his discharge from service 
could have caused his present back condition.

In deciding this claim, the Board must weigh the evidence 
that is supportive of and  adverse to the claim.  The Board 
notes that there is a lack of a diagnosis of a chronic back 
disorder in service and that the veteran's back was 
clinically normal at the time of his discharge from his last 
period of active duty service.  Also, it appears that the 
onset of his current back disability from degenerative disc 
disease was many years after his separation from service.  
Although the veteran's private physician suggested that the 
veteran's claimed in-service back injury could be an 
exacerbating factor to his current disability, the same 
physician suggested that the natural aging process and the 
years of heavy labor after his separation from service were 
likely causes of the disability.  It does not appear that the 
private physician had the benefit of review of the veteran's 
service medical records.  Those records do not show a back 
injury.

The discussion contained in the report of VA examination 
dated in August 2000 is unequivocal.  According to that 
physician, based on the lack of a clear in-service injury and 
the lack of continuity of symptomatology after the veteran's 
separation from service, combined with the factors of many 
years of heavy labor and the aging process, it cannot be 
concluded with any medical certainty that the veteran's 
current disability from degenerative joint disease of the 
lumbosacral spine is related to the complaints he had in 
service.

Therefore, the Board has afforded more weight to the 
unequivocal opinion of the VA physician who conducted the 
August 2000 VA examination.  That physician reviewed the 
veteran's claims folder and concluded that there was no 
relationship between the veteran's current back disability 
and the complaints of back pain documented in the veteran's 
service medical records.

The veteran has referred to an in-service hospitalization 
during which he had a spinal tap.  A review of the hospital 
summary indicates that this was done when he was hospitalized 
for prostatitis and the spinal tap showed no abnormality.  No 
back disorder was diagnosed.

The veteran's own assertions that his current low back 
disability is related to a claimed but undocumented in-
service injury are afforded no probative weight in the 
absence of evidence that he has the expertise to render a 
medical opinion about the etiology of his current back 
disorder.  See Espiritu v. Derwinski,  2 Vet. App. 429 
(1992).

The appellant has asserted that the doctrine of benefit of 
the doubt requires that service connection be granted for the 
claimed disability.  That doctrine requires resolution of an 
issue in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a matter.  
38 U.S.C.A. § 5107 (West 1991).  However, in this case, after 
weighing the evidence, the Board has concluded that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).

II.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
February 1994 rating decision, by the April 1994 statement of 
the case, and by subsequent rating decisions and supplemental 
statements of the case.  Further, by a letter dated in April 
2002, the veteran was informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In its April 2002 letter, 
the RO specifically advised the appellant that he could 
obtain private medical records and submit them to VA, or 
identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed that to substantiate his claim he 
should submit medical evidence showing that his low back 
disorder is related to a disease or injury he incurred during 
his active military service.  The veteran has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and the statements filed on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

In a statement received by the RO in August 2002, the veteran 
asserted that he had stated his case completely.  He 
requested that his file be returned to the Board.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA examinations.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), and is applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for a low back disorder 
diagnosed as degenerative disc disease of the lumbar spine 
with spinal stenosis and radicular symptoms is denied.

		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

